Title: To James Madison from James Eastburn, 10 January 1817
From: Eastburn, James
To: Madison, James



Sir
Newyork. 10 Jany 1817.

Will you permit me to lay before your Excellency the Prospectus of a course of Publications, which I should wish to usher before the public with the Sanction of your Excellencys name.
I beg leave to refer your Excellency for my character & standing, to the Hon: R. Rush, to whom I am personally known.
I have the honor to be Sir Your most Obedient & very humble Servant

James Eastburn

